Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-25 are pending.
Claim Objections
Claim 17 is objected to because of the following informalities:  typographical error.  “an joystick” in line 1 should be “a joystick”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zabel (U.S. Patent 5949404 A) in view of Ogawa (U.S. Patent 5499098 A).

Regarding Claim 1, Zabel teaches a joystick (col 2 lines 62-64 Fig 1), comprising: 
a casing, having a hole (col 2 lines 62-66 Fig 1 housing 3 with opening 15); 
a stick body movably disposed on the casing (col 2 lines 62-66, col 3 line 10 Fig 1 stem 2 and connected shell 1 may be tipped in all directions), the stick body having a first section and a second section, the first section penetrating through the hole to protrude from the casing (col 2 lines 62-66 Fig 1 first section stem 2 protrudes from housing), the second section being inside the casing (col 3 line 10 Fig 1 second section connected shell 1 inside the housing); 
an identification mark disposed on the second section of the stick body (col 3 lines 10-12 Fig 1 the spherical inside surface of the shell 1 is provided with arrays of reflective strips 7 alternating with non- or semi-reflective strips 8), the identification mark comprising a first line group (col 3 lines 10-12 Fig 1 group of horizontal lines 7) and a second line group (col 3 line 42 Fig 1 group of vertical lines 11) 
an optical sensor disposed inside the casing (col 3 lines 5-10 Fig 1 photocells 5 and 6 inside the housing) and adapted to acquire an identification image containing the identification mark (col 3 lines 12-16 Fig 1 a light beam from one of the units 5 or 6 will either be reflected by one of the [identification] strips 7 back into the unit 5 or 6 or will be largely absorbed by one of the strips 8, depending on the angular position of the shell 1 within the cavity 14, such that an area of the mark is imaged), and analyze feature variation of the first line group and the second line group within the identification image to determine a gesture of the stick body (col 3 lines 18-22 Fig 1 as the stem 2 is tipped about the center C at least two of the units 5 or 6 will sweep their beams across the reflective and nonreflective strips 7 and 8 and the processor 17 will receive appropriately pulsed signals that accurately indicate the angular movement of the stem 2).
However, Zabel appears not to expressly teach 
the identification mark comprising a first line group and a second line group crossed to each other, the first line group and the second line group respectively having a plurality of lines with different widths and arranged adjacent to each other;
wherein the first line group comprises several coarse lines and several fine lines, the coarse lines have the same width, the fine lines have the same width, and at least one coarse line is arranged between two fine lines.
Ogawa teaches an identification mark, 
the identification mark comprising a first line group (col 12 lines 12-18 Fig 12 vertical lines 26/27) and a second line group crossed to each other (col 12 lines 12-18 Fig 12 horizontal lines 26/27), the first line group and the second line group respectively having a plurality of lines with different widths and arranged adjacent to each other (col 12 lines 12-18 Fig 12 thick lines 26, thin lines 27 arranged adjacent to each other);
wherein the first line group comprises several coarse lines and several fine lines (col 12 lines 12-18 Fig 12 thick lines 26, thin lines 27 arranged adjacent to each other), the coarse lines have the same width, the fine lines have the same width (col 9 lines 40-45 Fig 12 thick lines 26 all designated identically and not differentiated, thin lines 27 all designated identically and not differentiated, widths reasonably understood by one of skill in the art to be substantially the same), and at least one coarse line is arranged between two fine lines (Fig 12 shows at least one such arrangement).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Regarding Claim 2, Zabel as modified teaches the joystick of claim 1, wherein the coarse lines and the fine lines are parallel to each other (Ogawa Fig 12 shows such arrangement).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Regarding Claim 3, Zabel as modified teaches the joystick of claim 1, wherein 
the second line group comprises several coarse lines and several fine lines (Ogawa col 12 lines 12-18 Fig 12 horizontal lines include several thick lines 26, several thin lines 27), the coarse lines of the second line group have the same width as the coarse lines of the first line group (Ogawa col 12 lines 12-18 Fig 12 horizontal thick lines 26 have the same width as the vertical thick lines 26 all designated identically and not differentiated, widths reasonably understood by one of skill in the art to be substantially the same), the fine lines of the second line group have the same width as the fine lines of the first line group (Ogawa col 12 lines 12-18 Fig 12 horizontal thin lines 27 have the same width as the vertical thin lines 27 all designated identically and not differentiated, widths reasonably understood by one of skill in the art to be substantially the same). 
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Regarding Claim 4, Zabel as modified teaches the joystick of claim 1, wherein 
an interval between one coarse line and an adjacent fine line of the first line group captured in the identification image is smaller than a dimension of a monitoring range of the optical sensor (Ogawa col 10 lines 33-40 Fig 9 a pattern image projected onto the light-receiving portion of the linear array light image sensor 22 is detected and decoded such that the position of the light source 21 in the segment 7 can be determined uniquely; col 9 lines 50-60 suggests a 4 pixel sensor may receive one of 15 codes, such that the sensor spans several line to line intervals; similar arrangements are well-known, see e.g. Wright 20070126700 Fig 9 par 0098).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark interval of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Regarding Claim 5, Zabel as modified teaches the joystick of claim 4, wherein the interval is the same as another interval between another coarse line and a related adjacent fine line of the first line group (Ogawa col 9 lines 44-45 The distances between the respective centers of the thick and thin lines are constant).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark interval of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Regarding Claim 15, Zabel as modified teaches the joystick of claim 1, further comprising: 
a memory module electrically connected to the optical sensor and adapted to store the identification image and/or a reference image (Ogawa col 7 lines 59-63 Fig 3 microcomputer 10 buffer memory electrically connected to the optical sensor stores the identification image).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the memory of Ogawa. The motivation would have been in order to provide a means of analyzing the image to determine system positioning (Ogawa col 8 lines 35-45).

Regarding Claim 16, Zabel as modified teaches the joystick of claim 1, wherein the optical sensor has a processor adapted to analyze identification image (Ogawa col 7 lines 59-67 Fig 3 image sensor  has a connected microcomputer 10 which analyzes the identification image), or the optical sensor has a transmission interface adapted to transmit the identification image to an external processor for analysis.
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the processor of Ogawa. The motivation would have been in order to provide a means of analyzing the image to determine system positioning (Ogawa col 8 lines 35-45).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zabel (U.S. Patent 5949404 A) in view of Ogawa (U.S. Patent 5499098 A) and further in view of Wang et al. (U.S. Patent Application 20190056759 A1, hereinafter “Wang”).

Regarding Claim 12, Zabel as modified teaches the joystick of claim 1. However, Zabel as modified appears not to expressly teach wherein the optical sensor analyses intensity variation of the identification image to determine pressed amplitude of the stick body. 
In a similar area of the art Wang teaches wherein the optical sensor analyzes intensity variation of the identification image to determine pressed amplitude of the stick body (par 0004 the processor generates a displayed object control signal according to asymmetric [par 0020 Fig 4] pattern variation within a plurality of optically captured frames; par 0019 Fig 3B dimensions of the pattern are enlarged, which means the joystick 10 is pressed and lowered; pattern dimensions that are sensed as changed inherently include image intensity variations among different sensor pixels).
Zabel Ogawa and Wang are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Ogawa with the inclusion of the pressing detection using feature dimension variation of Ogawa to provide that the optical sensor analyzes intensity variation of the identification image to determine pressed amplitude of the stick body. The motivation would have been in order to provide that the variation of the dot pattern is utilized to analyze gesture of the user applied for the joystick (Wang par 0019).

Regarding Claim 13, Zabel as modified teaches the joystick of claim 1. However, Zabel as modified appears not to expressly teach wherein the optical sensor analyzes interval variation between two lines of the first line group to determine pressed amplitude of the stick body.
In a similar area of the art Wang teaches wherein the optical sensor analyzes interval variation between two 
Zabel Ogawa and Wang are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Ogawa with the inclusion of the pressing detection using feature dimension variation of Ogawa to provide that the optical sensor analyzes interval variation between two lines of the first line group to determine pressed amplitude of the stick body. The motivation would have been in order to provide that the variation of the dot pattern is utilized to analyze gesture of the user applied for the joystick (Wang par 0019).

Regarding Claim 14, Zabel as modified teaches the joystick of claim 13, wherein 
the said two lines of the first line group are adjacent to each other, or at least one line is set between the said two lines of the first line group (Zabel col 9 lines 44-45 Fig 1 Wang’s press detection approach of par 0020 would be easily adapted by the skilled artisan to two adjacent lines of Zabel’s line pattern).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zabel (U.S. Patent 5949404 A) in view of Ogawa (U.S. Patent 5499098 A) and further in view of Wright (U.S. Patent Application 20070126700 A1).

Regarding Claim 17, Zabel teaches an image identifying method applied to an joystick, the joystick analyzing an identification mark on a stick body (col 3 lines 10-12 Fig 1 the spherical inside surface of the shell 1 is provided with arrays of reflective strips 7 alternating with non- or semi-reflective strips 8), 
the identification mark having a first line group (col 3 lines 10-12 Fig 1 group of horizontal lines 7) and a second line group (col 3 line 42 Fig 1 group of vertical lines 11) 
the image identifying method comprising: 
acquiring an identification image containing the identification mark (col 3 lines 12-16 Fig 1 a light beam from one of the units 5 or 6 will either be reflected by one of the [identification] strips 7 back into the unit 5 or 6 or will be largely absorbed by one of the strips 8, depending on the angular position of the shell 1 within the cavity 14, such that an area of the mark is imaged); and 
analyzing 
However, Zabel appears not to expressly teach 
the identification mark comprising a first line group and a second line group crossed to each other, the first line group and the second line group respectively having a plurality of lines with different widths arranged adjacent to each other;
acquiring several first overlapped regions about at least one line of the first line group and image sides within the identification image; 
acquiring several second overlapped regions about at least one line of the second line group and other image sides within the identification image;
wherein the first line group comprises several coarse lines and several fine lines, the coarse lines have the same width, the fine lines have the same width, each coarse line is arranged between two fine lines.
Ogawa teaches 
the identification mark comprising a first line group (col 12 lines 12-18 Fig 12 vertical lines 26/27) and a second line group crossed to each other (col 12 lines 12-18 Fig 12 horizontal lines 26/27), the first line group and the second line group respectively having a plurality of lines with different widths arranged adjacent to each other (col 12 lines 12-18 Fig 12 thick lines 26, thin lines 27 arranged adjacent to each other);
wherein the first line group comprises several coarse lines and several fine lines (col 12 lines 12-18 Fig 12 thick lines 26, thin lines 27 arranged adjacent to each other), the coarse lines have the same width, the fine lines have the same width (col 9 lines 40-45 Fig 12 thick lines 26 all designated identically and not differentiated, thin lines 27 all designated identically and not differentiated, widths reasonably understood by one of skill in the art to be substantially the same), and at least one coarse line is arranged between two fine lines (Fig 12 shows at least one such arrangement).
Zabel and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel with the inclusion of the identification mark of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).
Wright teaches 
acquiring several first overlapped regions about at least one line of the first line group and image sides within the identification image (par 0093 Fig 8 an image of area 805(2) is acquired which includes several first overlapped regions about at least one line [e.g. 802(5)] of the first line group [e.g. vertical lines 802] and par 0094 image sides [e.g. edge of dark block 802(27)] within the identification image); 
acquiring several second overlapped regions about at least one line of the second line group and other image sides within the identification image (par 0093 Fig 8 an image of area 805(2) is acquired which includes several second overlapped regions about at least one line [e.g. 801(6)] of the first line group [e.g. horizontal lines 801] and par 0094 image sides [e.g. edge of dark block 802(27)] within the identification image).
Zabel Ogawa and Wright are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Ogawa with the inclusion of the overlapped region and edge detection of Wright. The motivation would have been in order to provide that by detecting the position of horizontal and vertical lines superimposed on a checkerboard pattern, relative to the checkerboard pattern, and relative to the field of view of the image sensor, the absolute position of the image sensor over the pattern may be determined (Wright par 0097).

Regarding Claim 18, Zabel as modified teaches the image identifying method of claim 17, wherein the image identifying method further analyzes whether the said image sides are overlapped by at least one of the coarse lines and the fine lines to acquire the first overlapped regions (Ogawa Figs 11,12 col 12 lines 20-39 the shadow of a part of the M-sequence pattern corresponding to the position of the light source 1 in the pattern member 34 is projected onto the light-receiving surface 33 of the CCD area image sensor The shadow of the M-sequence pattern position projected onto the light-receiving surface 33 is determined uniquely).
Zabel Wright and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Wright with the inclusion of the identification mark analysis of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Claim 19 presents the limitations of Claim 3 in a different claim category, and therefore Claim 19 is rejected with a rationale similar to Claim 3, mutatis mutandis.

Regarding Claim 20, Zabel as modified teaches the image identifying method of claim 19, further comprising: 
analyzing position relation between the coarse lines and the fine lines of the first line group relative to the coarse lines and the fine lines of the second line group within the identification image to determine an initial position of the stick body (Ogawa Figs 11,12 col 12 lines 20-39 the shadow of a part of the M-sequence pattern corresponding to the position of the light source 1 in the pattern member 34 is projected onto the light-receiving surface 33 of the CCD area image sensor The shadow of the M-sequence pattern position projected onto the light-receiving surface 33 is determined uniquely; such is obviously applicable to an initial position).
Zabel Wright and Ogawa are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Wright with the inclusion of the identification mark analysis of Ogawa. The motivation would have been in order to provide a two-dimensional M-sequence [identification] pattern such that the number of pixels constituting the light-receiving surface of the optical sensor which is the light-receiving means can be reduced relatively (Ogawa col 12 lines 40-45).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zabel (U.S. Patent 5949404 A) in view of Ogawa (U.S. Patent 5499098 A) and further in view of Wright (U.S. Patent Application 20070126700 A1) and Wang et al. (U.S. Patent Application 20190056759 A1, hereinafter “Wang”).

Regarding Claim 24, Zabel as modified teaches the image identifying method of claim 17. However, Zabel as modified appears not to expressly teach further comprising: 
analyzing intensity variation of the identification image to determine a pressed amplitude of the stick body.  
In a similar area of the art Wang teaches analyzing intensity variation of the identification image to determine a pressed amplitude of the stick body (par 0004 the processor generates a displayed object control signal according to asymmetric [par 0020 Fig 4] pattern variation within a plurality of optically captured frames; par 0019 Fig 3B dimensions of the pattern are enlarged, which means the joystick 10 is pressed and lowered; pattern dimensions that are sensed as changed inherently include image intensity variations among different sensor pixels).
Zabel Ogawa Wright and Wang are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Ogawa/Wright with the inclusion of the pressing detection using feature dimension variation of Ogawa to provide that the optical sensor analyzes intensity variation of the identification image to determine pressed amplitude of the stick body. The motivation would have been in order to provide that the variation of the dot pattern is utilized to analyze gesture of the user applied for the joystick (Wang par 0019).

Regarding Claim 25, Zabel as modified teaches the image identifying method of claim 17. However, Zabel as modified appears not to expressly teach further comprising: 
analyzing interval variation between two lines of the first line group to determine a pressed amplitude of the stick body. 
In a similar area of the art Wang teaches wherein the optical sensor analyzes interval variation between two 
Zabel Ogawa Wright and Wang are analogous art as they each pertain to input device arrangements. It would have been obvious to a person of ordinary skill in the art to modify the joystick of Zabel/Ogawa/Wright with the inclusion of the pressing detection using feature dimension variation of Ogawa to provide that the optical sensor analyzes interval variation between two lines of the first line group to determine pressed amplitude of the stick body. The motivation would have been in order to provide that the variation of the dot pattern is utilized to analyze gesture of the user applied for the joystick (Wang par 0019).

Allowable Subject Matter
Claims 6-11 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6:
While closest prior art Zabel (5949404 A) and Ogawa (5499098 A) teach portions of the limitations of Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 6, namely "wherein the optical sensor analyses several first overlapped regions about the first line group and image sides within the identification image and several second overlapped regions about the second line group and other image sides within the identification image, so as to acquire a first connection line between the first overlapped regions and a second connection line between the second overlapped regions, and then acquire an intersection point of the first connection line and the second connection line" in combination with all other limitations of the claim and of claims on which the claim depends.
Claims 7-11 would be allowable dependent on the allowability of Claim 6.

Claim 21:
While closest prior art Zabel (5949404 A), Ogawa (5499098 A), and Wright (20070126700 A1) teach portions of the limitations of Claim 21, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 21, namely "analyzing dimensional variation in the said overlapped region of the said image sides and the said lines for determining whether to enlarge or reduce sizes of the said image sides" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 22:
While closest prior art Zabel (5949404 A), Ogawa (5499098 A), and Wright (20070126700 A1) teach portions of the limitations of Claim 22, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 22, namely "acquiring a first connection line between the first overlapped regions and a second connection line between the second overlapped regions; acquiring an intersection point of the first connection line and the second connection line; and analyzing position variation of the intersection point to determine an incline direction and an inclined amplitude of the stick body" in combination with all other limitations of the claim and of claims on which the claim depends.


Claim 23:
While closest prior art Zabel (5949404 A), Ogawa (5499098 A), and Wright (20070126700 A1) teach portions of the limitations of Claim 23, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 23, namely "acquiring a first connection line between the first overlapped regions and a second connection line between the second overlapped regions; and analyzing position variation of the first connection line and the second connection line to determine a rotated direction and a rotated amplitude of the stick body " in combination with all other limitations of the claim and of claims on which the claim depends.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624